Filed 12/22/20 Kaileh v. San Francisco Residential Rent etc. CA1/3
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                DIVISION THREE


 IBRAHIM KAILEH et al.,
           Plaintiffs and Appellants,
                                                                        A156704
 v.
 SAN FRANCISCO RESIDENTIAL                                              (City & County of San Francisco
 RENT STABILIZATION AND                                                 Super. Ct. No. CPF-17-515847)
 ARBITRATION BOARD et al.,
           Defendants and Respondents.


         The Costa-Hawkins Rental Housing Act (Civ. Code, § 1954.50 et seq.)
(the Costa-Hawkins Act) permits property owners to increase rent above local
rent control ceilings for a residential unit occupied by “a lawful sublessee or
assignee who did not reside at the dwelling or unit prior to January 1, 1996,”
where “the original occupant or occupants who took possession of the
dwelling or unit pursuant to the rental agreement with the owner no longer
permanently reside there.” (§ 1954.53, subd. (d)(2) (hereafter,
§ 1954.53(d)(2)).) Put another way, where the original occupants have
permanently vacated the premises, the Costa-Hawkins Act preserves local
rental rate protections for “a lawful sublessee or assignee who [resided] at the
dwelling or unit prior to January 1, 1996.” (Ibid.)



                                                               1
      In this case, appellants Ibrahim and Maha Kaileh own a San Francisco
apartment building in which the original occupant of a unit no longer
permanently resides there, but his adult son—who became a sublessee after
January 1, 1996—now lives in the unit. As a minor child born after the start
of his father’s tenancy, the son split his time living in the unit with his father
and living elsewhere with his mother from the time of his birth to January 1,
1996, pursuant to a co-parenting arrangement. The question presented is
whether the Costa-Hawkins Act permits appellants to raise the rent for the
unit above the local rent control ceiling because the son is a “sublessee . . .
who did not reside at the . . . unit prior to January 1, 1996” within the
meaning of section 1954.53(d)(2).
      In T & A Drolapas & Sons, LP v. San Francisco Residential Rent
Stabilization and Arbitration Bd. (2015) 238 Cal.App.4th 646 (Drolapas), the
Court of Appeal construed section 1954.53(d)(2) as conferring rental rate
protection to any person who resided in a unit before January 1, 1996 and
who became a lawful sublessee either before or after that date. Applying
Drolapas’s interpretation, we conclude the undisputed facts establish the
son’s status as a sublessee who qualifies for protection under section
1954.53(d)(2). Accordingly, we affirm the trial court’s denial of appellants’
petition for writ of administrative mandamus.
                  FACTUAL AND PROCEDURAL BACKGROUND
      In November 2016, appellants petitioned the Residential Rent
Stabilization and Arbitration Board (the Rent Board) for a determination
that they are entitled as owners of a specified unit to impose an “unlimited




                                        2
rent increase”1 pursuant to the Costa-Hawkins Act and sections 1.21 and 6.14
of the Rent Board Rules because the lessee no longer permanently resides in
the unit, and because the lessee’s son took possession of the unit as a
sublessee in early 2012.
      In January 2017, an administrative law judge (ALJ) presided over a
hearing on the matter. Several witnesses testified, including Ibrahim Kaileh
and his son Luai Kaileh, Roger MacDonald and his son Morgan MacDonald,
Melanie Austin (Morgan’s mother),2 and certain other tenants in the
apartment building. The record of that hearing includes evidence of the
following facts.
      Roger and Robin Fragner began leasing the subject unit in 1974 from
the previous landlord. The lease was not introduced into evidence. In 1979,
Fragner moved out of the unit.
      In 1986, Roger’s son Morgan was born. At the time, Morgan’s mother
Melanie lived a few blocks away. Even though Roger and Melanie never lived
together and did not have a formal written custody agreement, they co-
parented and shared joint custody of Morgan since his birth.
      Pursuant to the co-parenting arrangement, Morgan grew up living with
each parent. Morgan regularly lived with Melanie while school was in
session, and because of Melanie’s work they lived in various locations over
the years, including San Francisco, Belize, Lagunitas, Cotati, and Baltimore.

1     As used in this opinion, an “unlimited rent increase” refers to a rent
increase that is not subject to the rent increase limitations established by the
Rent Board Rules and Regulations (Rent Board Rules).
2      For brevity sake, because Roger MacDonald and Morgan MacDonald
share the same last name, and the same with Ibrahim Kaileh and Luai
Kaileh, we will refer to them by their respective first names. For consistency
of style, we will also refer to Melanie Austin by her first name. No disrespect
is intended.

                                       3
During summers and on weekends, vacations, holidays, and some weekdays,
Morgan lived with Roger in the unit (except for the 18-month period when
Melanie worked in Belize). Both parents made extreme efforts to share
custody of Morgan during Melanie’s moves.
       Roger has always kept a bedroom in the unit for Morgan, containing
Morgan’s bed, clothes, posters, and toys. Photographs documented Morgan’s
life with Roger at the unit. These included pictures of a growth chart
tracking Morgan’s height from 1993 through 2009, Morgan celebrating
birthdays and holidays at the unit, Morgan working on homework and school
projects, and friends visiting Morgan at the unit. Pictures of Morgan have
been in the unit’s hallway since 1986, and his toys, drawings, and projects
are displayed throughout the unit. Beginning in the early 1990’s and
continuing up to the time of the hearing, Roger and Morgan engaged in
summer activities together, including attending and later becoming
counselors together at a family summer camp.
       After Melanie returned to Cotati from Baltimore, Morgan attended
high school in Rohnert Park and Santa Rosa Junior College. During this
time, Morgan continued to visit and stay with Roger at the unit. Morgan
finished junior college in 2009 and began attending San Francisco State later
that year, where he obtained his teaching credential. Morgan lived at the
unit while attending San Francisco State.
       Off and on beginning when Morgan turned 18 years old in 2004,
Morgan paid Roger a portion of the unit’s rent when he was able to do so.
Roger did not require regular rent payments because he wanted to help his
son.
       Roger began moving out of the unit in 2011 and spent less and less
time at the unit. The utilities for the unit remain in Roger’s name. Since


                                      4
2012 or 2013, Sara Yeiter has lived with Morgan at the unit. They pool the
rent and pay Roger. Morgan is now a special education teacher in San
Francisco.
      Appellants bought the building in 2003. Ibrahim did a 10-minute walk-
through of the unit at that time and has been in the unit one or two times.
He saw only one bed in the unit and did not see Morgan or his possessions
inside the unit.
      Ibrahim testified he received estoppel certificates when he purchased
the property. The estoppel certificates did not list the names of occupants,
and the certificate for the unit was not submitted at the hearing. In 2012,
Roger told Ibrahim that Morgan was moving into the unit. Ibrahim
contended that on or about June 1, 2012 he sent a notice addressed to “Roger
MacDonald, and all others occupying the [unit],” pursuant to section 6.14 of
the Rent Board Rules. Although Ibrahim had sent the notice by certified
mail, he did not offer a certified mailing receipt at the administrative
hearing. Roger does not recall receiving a section 6.14 notice, and the spaces
for a recipient’s initials provided on each page of the notice were left blank.
      In November 2016, Ibrahim served a “60 Day Notice to Change Terms
of Tenancy (Rent Increase)” addressed to Roger and to Morgan as a
subtenant under section 6.14 of the Rent Board Rules, increasing the
monthly rent from $581.84 to $4,500.00, effective February 1, 2017. The
notice stated that Roger, the original tenant, no longer resided in the unit.
Later that month, appellants filed their petition for a rent increase with the
Rent Board.
      In addition to receiving the foregoing testimony and evidence, the ALJ
accepted the parties’ stipulation that Roger no longer permanently resided in
the unit, that Morgan was a lawful sublessee of Roger rather than a co-


                                        5
tenant, and that the increased rent commencing February 1, 2017 did not
have to be paid during the pendency of the case.
      In April 2017, the ALJ issued a decision determining the Costa-
Hawkins Act precluded an unlimited rent increase since Morgan is “a lawful
subtenant who resided in the unit prior to January 1, 1996.” The ALJ also
found that an unlimited rent increase was not authorized under section 6.14
of the Rent Board Rules because appellants failed to prove they properly
served notice on Morgan as the rule required. Having so concluded, the ALJ
denied appellants’ petition and held the February 1, 2017 monthly rent
increase from $581.84 to $4,500.00 was null and void.
      After the Rent Board denied their appeal of the ALJ’s decision,
appellants filed a petition for writ of administrative mandamus and
complaint for declaratory relief, naming the Rent Board and the City and
County of San Francisco as respondents. The trial court denied the petition
and entered judgment in favor of respondents.
                                  DISCUSSION
      “The Costa-Hawkins Act was enacted in 1995 to ameliorate the impact
of local rent control efforts, and specifically vacancy control, through which
rent controls in a few locales remained in place even when an apartment was
voluntarily vacated and a new tenancy began. The legislation was billed by
proponents as a ‘moderate approach to overturn extreme vacancy control
ordinances which unduly and unfairly interfere into the free market.’
[Citation.] The Act preempts local rent control ordinances in some
circumstances. ‘Its overall effect is to preempt local rent control ordinances
in two respects. First it permits owners of certain types of property to adjust
the rent on such property at will, “[n]otwithstanding any other provision of
law.” (Civ. Code, § 1954.52, subd. (a).) Second it adopts a statewide system


                                       6
of what is known among landlord-tenant specialists as “vacancy decontrol,”
declaring that “notwithstanding any other provision of law,” all residential
landlords may, except in specified situations, “establish the initial rental rate
for a dwelling or unit.” (Civ. Code, § 1954.53, subd. (a).)’ [Citations.] ‘San
Francisco’s ordinance is consistent with the Costa-Hawkins Act in allowing a
landlord to set the initial rental rate on vacated units. (S.F. Admin. Code,
§ 37.3, subd. (d)(1).)’ ” (Drolapas, supra, 238 Cal.App.4th at pp. 651–652.)
      In administrative mandamus cases, we ordinarily review the decision
of the administrative agency for prejudicial abuse of discretion. (Drolapas,
supra, 238 Cal.App.4th at p. 651.) Here, the ALJ and the Rent Board
determined that appellants cannot impose an unlimited rent increase under
the Costa-Hawkins Act given Morgan’s status as a lawful sublessee who
resided in the unit prior to January 1, 1996. Appellants do not dispute the
ALJ’s findings of fact regarding Morgan’s life at the unit, and the parties
agree the principal issue in this case turns on a pure question of law, i.e., the
proper interpretation of section 1954.53(d)(2) of the act. Appellants make
additional contentions pertaining to section 6.14 of the Rent Board Rules.
      A. Section 1954.53(d)(2)
      Section 1954.53(d)(2) of the Costa-Hawkins Act provides: “If the
original occupant or occupants who took possession of the dwelling or unit
pursuant to the rental agreement with the owner no longer permanently
reside there, an owner may increase the rent by any amount allowed by this
section to a lawful sublessee or assignee who did not reside at the dwelling or
unit prior to January 1, 1996.”3 (Italics added.)



3     While section 1954.53(d)(2) refers to both sublessees and assignees, for
brevity sake our analysis of the statute will at times refer simply to
sublessees.

                                        7
      The parties concur that certain aspects of section 1954.53(d)(2) are met
in this case. Specifically, they agree that Roger had occupied the unit
pursuant to a rental agreement predating January 1, 1996, that he no longer
permanently resided there as of November 2016, and that Morgan did not
sublet the unit prior to January 1, 1996 but that he has been a lawful
sublessee during the pendency of this case.
      The central point of disagreement is whether Morgan is “a lawful
sublessee . . . who did not reside at the dwelling or unit prior to January 1,
1996.” (§ 1954.53(d)(2).) According to appellants, in situations where all
original lessee occupants have permanently vacated a unit, the above-quoted
statutory language prohibits an unlimited rent increase to any person who
resided in a unit as a lawful sublessee prior to January 1, 1996.
Respondents, however, contend the language also bars an unlimited rent
increase to a person who resided in a unit prior to January 1, 1996 but did
not become a lawful sublessee until after that date. Notably, our Division
Four colleagues addressed this issue of statutory interpretation in Drolapas,
supra, 238 Cal.App.4th 646.
      In Drolapas, a couple and their minor children moved into a San
Francisco apartment unit in 1995. (Drolapas, supra, 238 Cal.App.4th at
p. 649.) In 2000, the appellant purchased the apartment building, and the
parents signed an estoppel certificate in which they stated that they were the
tenants but that “the unit was ‘occupied’ by two adults and four children, and
this was the ‘number of allowable tenants.’ ” (Ibid.) In December 2010, the
parents vacated the unit but continued to pay the rent. (Ibid.) Meanwhile,
one of their children, Borjas, continued to live in the unit as an adult and
paid rent to his parents when he was able to do so. (Ibid.) Drolapas affirmed




                                        8
the determination of the Rent Board and the trial court that the appellant
could not raise the rent after Borjas’s parents moved out.
      Drolapas based its decision on two separate grounds. First, the court
reasoned that Borjas—having resided as a minor in the subject unit from the
start of the tenancy with the landlord’s consent—qualified as an “ ‘original
occupant . . . who took possession of the dwelling or unit pursuant to the
rental agreement’ ” under section 1954.53(d)(2). (Drolapas, supra, 238
Cal.App.4th at pp. 652–653.) Following the court’s reasoning in Mosser
Companies v. San Francisco Rent Stabilization and Arbitration Bd. (2015)
233 Cal.App.4th 505 (Mosser Companies),4 Drolapas rejected the landlord’s
theory that Borjas could not be an “original occupant” because he was not an
original signatory to the rental agreement signed by his parents. (Drolapas,
at p. 653.) This holding in Drolapas is not implicated in this appeal.
      As a second basis for its decision, Drolapas addressed the same
question here, i.e., whether Borjas qualified under section 1954.53(d)(2) as a
“lawful sublessee or assignee who did not reside at the dwelling or unit prior
to January 1, 1996.” (Drolapas, supra, 238 Cal.App.4th at pp. 653–654.)
Drolapas declined to interpret section 1954.53(d)(2) as prohibiting rent
increases “only for those who were subtenants prior to January 1, 1996,”
because it found no such temporal restriction in the statute. (Drolapas, at



4     In Mosser Companies, a couple and their three minor children moved
into a San Francisco apartment unit, with the landlord’s consent, in 2003. By
2012, the parents and two of the then-adult siblings had moved out of the
unit. (Mosser Companies, supra, 233 Cal.App.4th at p. 509.) Mosser
Companies held the landlord could not impose an unlimited rent increase on
the third adult sibling remaining in the unit because he was protected under
the Costa-Hawkins Act as an original occupant who took possession of the
unit pursuant to the original rental agreement and he continued to
permanently reside there. (Mosser Companies, at pp. 515–516.)

                                       9
p. 654.) In articulating its reasoning, Drolapas explained the statutory
clause “has two requirements: (1) the individual must be a ‘lawful sublessee
or assignee,’ and (2) he or she must have ‘reside[d] at the dwelling or unit
prior to January 1, 1996.’ (§ 1954.53, subd. (d)(2).) There is no requirement
under the statute that those two qualifications must have been met
simultaneously.” (Drolapas, at p. 654.) Thus, because “Borjas was a
subtenant beginning in 2011, and he did reside in the unit prior to January 1,
1996,” Drolapas concluded he met both statutory requirements and was
entitled to local rental rate protection. (Ibid.) Reduced to its essence,
Drolapas’s interpretation of section 1954.53(d)(2) requires only that one’s
residency, not one’s subtenancy, be before January 1, 1996.
          In light of Drolapas’s holding that Borjas qualified for rental rate
protection as an original occupant, appellants contend its discussion of the
sublessee issue should be disregarded as dictum. We disagree. Where two
independent grounds are given for a decision, neither one is dictum and each
is of equal validity. (People v. Mendoza (2020) 44 Cal.App.5th 1044, 1056,
fn. 5.)
          To be sure, we are not bound by Drolapas’s interpretation. That said,
we respect the principle of stare decisis and will follow it absent good reason
to disagree. (See Look v. Penovatz (2019) 34 Cal.App.5th 61, 72.) We thus
consider appellants’ arguments for their alternative interpretation, i.e., that
the statutory sublessee clause bars rent increases only for those residents
who became sublessees prior to January 1, 1996.
          Appellants argue Drolapas’s interpretation of section 1954.53(d)(2) is
contrary to its grammar and punctuation. Not exactly. While appellants
correctly observe that the clause “who did not reside at the dwelling or unit
prior to January 1, 1996” is a modifying clause that limits or restricts the


                                           10
antecedent noun “a lawful sublessee,” the statutory phrase remains
susceptible of both interpretations. Indeed, had the Legislature intended to
insulate only pre-1996 sublessees from unlimited rent increases, it could have
more clearly specified, for example, that an owner may increase the rent to
“an occupant who did not reside at the dwelling or unit as a lawful sublessee
or assignee prior to January 1, 1996,” or alternatively, to “an occupant of a
dwelling or unit who was not a lawful sublessee or assignee prior to
January 1, 1996.”
      Appellants next assert that Drolapas’s interpretation is contradicted by
the legislative history. As originally enacted in 1995, the Costa-Hawkins Act
allowed owners to set initial rental rates upon vacancy by all original lessee
occupants only where the subject rental agreements prohibited or required
owner consent for subletting. (Former § 1954.53, added by Stats. 1995,
ch. 331, § 1, p. 5, eff. Jan. 1, 1996 (Assem. Bill No. 1164).) The act’s
requirement of a “ ‘no subletting’ ” clause caused “considerable controversy”
because owners began amending their leases to include the necessary
prohibitory language and also started sending “tenants notices that they
could no longer bring in roommates or had to get rid of existing roommates
who were not on the written rental agreement.” (Sen. Com. on Judiciary
Analysis of Assem. Bill No. 3244 (1995–1996 Reg. Sess.) as amended June 24,
1996, p. 3 (Sen. Judiciary Analysis).) Because the resulting proliferation and
enforcement of leases prohibiting subletting “could dramatically affect
disabled and elderly tenants who often rely on a live-in attendant for their
daily need” (ibid.), Assembly Bill No. 3244 proposed to relieve owners from
the requirement of a contractual subletting prohibition and to instead adopt
the language now contained in subdivisions (d)(2) and (d)(3) of section
1954.53 to clarify and better protect “the rights of existing tenants to change


                                        11
roommates without being subject to a rent increase (as long as one of the
original tenants to the rental agreement continues to reside in the rental
unit.).”5 (Sen. Judiciary Analysis, at pp. 3–4.)
      One legislative analysis of Assembly Bill No. 3244 contained a
statement that the bill as amended would “clarify that an existing tenant or
pre-January 1, 1996 sublessee is not subject to a rent increase by reason of a
‘partial change in occupancy.’ ” (Sen. Judiciary Analysis, supra, at p. 4,
italics added.) Appellants seize on the italicized language as demonstrating
the Legislature’s intent that section 1954.53(d)(2) refers only to a “pre-
January 1, 1996 sublessee” or, in appellants’ words, “individuals who were
‘lawful sublessees’ prior to 1996.”
      We are not convinced. Considered in context, the legislative bill
analysis used the term “pre-January 1, 1996 sublessee” in describing the
importance of the bill’s change-in-occupancy amendments to a certain
organization tracking the bill. That particular term is used nowhere else in
the legislative history, and its one-time mention does nothing to elucidate the
Legislature’s intent in adopting the seemingly broader phrasing of “a lawful
sublessee . . . who did not reside at the dwelling or unit prior to January 1,
1996.” (Former § 1954.53, subd. (d), par. Two; § 1954.53(d)(2); see Ailanto

5      Assembly Bill No. 3244 inserted such language into the existing
subdivision (d) of section 1954.53. A later amendment of section 1954.53
placed the exact same language into new subparts (2) and (3) of subdivision
(d). (§ 1954.53, as amended by Stats. 1999, ch. 590, § 2 (Sen. Bill No. 1098).)
       Section 1954.53, subdivision (d)(3), provides: “This subdivision does not
apply to partial changes in occupancy of a dwelling or unit where one or more
of the occupants of the premises, pursuant to the agreement with the owner
provided for above, remains an occupant in lawful possession of the dwelling
or unit, or where a lawful sublessee or assignee who resided at the dwelling
or unit prior to January 1, 1996, remains in possession of the dwelling or
unit. Nothing contained in this section shall be construed to enlarge or
diminish an owner’s right to withhold consent to a sublease or assignment.”
                                       12
Properties, Inc. v. City of Half Moon Bay (2006) 142 Cal.App.4th 572, 587–588
[brief mention in two legislative caucus analyses found insufficient as indicia
of legislative intent].)
      Appellants’ invocation of other extrinsic aids—such as legislative
purpose and policy—likewise fails to advance their interpretation. Viewing
Assembly Bill No. 3244 as representing a legislative effort to improve the
rental market for property owners, appellants argue the statutory clause
must be construed as a narrow carve-out for pre-1996 sublessees. As
indicated, however, the bill’s amendments also aimed to address the concerns
of renters and affordable housing advocates over the consequences of
occupancy changes. Thus, we discern no basis for interpreting the particular
clause in favor of one group over the other. Moreover, appellants make no
showing that Drolapas’s five-year-old interpretation of section 1954.53(d)(2)
has frustrated the overall policy objectives of the Costa-Hawkins Act.
      Finally, with every year that passes, the requirement that a sublessee
must have resided in a unit before January 1, 1996 increases in significance
as a meaningful restriction on the pool of sublessees who qualify for local
rental rate protection. At this juncture, it appears questionable whether
continued adherence to Drolapas’s construction of section 1954.53(d)(2)
substantially increases the number of sublessees eligible for rental rate
protection beyond those who qualify under appellants’ narrower
interpretation.6


6     Appellants may be understood to suggest that adherence to Drolapas’s
interpretation of section 1954.53(d)(2) would mean a person who lived in a
unit only occasionally, or a person whose residence terminated one or more
years before 1996, would be eligible for rent protection upon entering a
sublease decades later. For example, they raise the hypothetical possibility
that people who lived at the subject unit for any amount of time before 1996
(such as Morgan’s half-sister) might qualify as future sublessees under the
                                      13
      In sum, appellants have not presented any good reason for rejecting
Drolapas, which has stood for five years without drawing criticism from other
appellate decisions or relevant secondary sources. Accordingly, we adhere to
Drolapas’s holding that section 1954.53(d)(2) is properly interpreted as
including rent control protection for those who resided in a unit prior to
January 1, 1996 and entered a sublease after that date.
      B. Morgan’s Residence in the Unit Prior to January 1, 1996
      Appellants further contend that, assuming we adhere to Drolapas’s
construction of section 1954.53(d)(2)’s sublessee clause, Morgan did not reside
in the unit within the meaning of that clause because he did not commence
his occupancy at the inception of Roger’s tenancy (because he was not born
yet), and he did not reside “principally” and “continuously” in the unit from
the time of his birth to 1996 (because he primarily lived elsewhere with his
mother). In this regard, appellants urge this court to interpret the statutory
term “reside” in a manner consistent with Drolapas, which they view as
holding that sublessees must have resided principally and continuously in a
unit prior to January 1, 1996.
      The Costa-Hawkins Act provides no definition of the term “reside” and
does not specify that a sublessee must have moved into a unit when the
original lease occupant took possession and must also have resided there
“principally” and “continuously” before January 1, 1996. True, Drolapas
affirmed a judgment in favor of a sublessee who as a minor commenced
occupancy at the inception of his parents’ lease in 1995 and who apparently
lived nowhere else but in the unit until January 1, 1996 and beyond. But
Drolapas did not involve a dispute over the particular minor’s residency in

statute. We need not and do not address such speculative scenarios, save for
noting section 1954.53(d)(2)’s additional requirement that eligible sublessees
must have resided in a unit before January 1, 1996.
                                       14
the unit and had no reason to address section 1954.53(d)(2)’s application in
the type of circumstances presented here.
      In determining that “Morgan resided at the subject unit prior to
January 1, 1996,” the ALJ found there was “substantial evidence that prior to
January 1, 1996, Morgan, who was nine years old at that time, had been
living in the unit in his own bedroom during summers, some holidays, some
weekdays and weekends for many years pursuant to a joint custody
agreement between Roger and Morgan’s mother Melanie Austin.” Whether
reviewing that decision for a prejudicial abuse of discretion or conducting a de
novo review (Drolapas, supra, 238 Cal.App.4th at p. 651), we conclude the
evidence amply establishes that Morgan—as a minor who spent substantially
equal amounts of time growing up with each parent in their separate
residences under a joint custody arrangement—resided with Roger in the
unit prior to January 1, 1996.
      Our conclusion is consistent with the general legislative presumption
that when parents are able to agree to it, “joint custody is in the best interest
of a minor child.” (Fam. Code, § 3080.) Joint custody in appropriate cases
promotes the desirable purpose of keeping both parents actively and
continuously involved in the raising of a minor child, particularly where, as
here, the child is young and resides with each parent for substantially equal
amounts of time pursuant to a relatively fixed and permanent schedule.
Under such circumstances, and combined with evidence that the child kept
clothes, toys, and a dedicated room and bed in a unit, a finder of fact could
reasonably conclude that the child resided there for purposes of the Costa-
Hawkins Act. At the other end of the spectrum, one might reasonably
conclude that a minor child did not reside in a unit where the child did not
maintain a room, a bed, or personal belongings in the unit and merely stayed


                                       15
there sporadically or on occasion. Consideration of all such circumstances is
appropriate and aligns with the common dictionary meaning of the term
“residence” as “the act or fact of dwelling in a place for some time” or “the
place where one actually lives as distinguished from one’s domicile or a place
of temporary sojourn.” (Merriam-Webster.com Dictionary, “residence”
http://www.merriam-webster.com/dictionary/residence [as of Dec. 2, 2020].)
On the other hand, were section 1954.53(d)(2) construed as appellants urge, a
child who spent substantially equal time living with each parent in different
rent-controlled dwellings prior to 1996 would not qualify as having
principally and continuously resided at either dwelling. As respondents point
out, the Costa-Hawkins Act should not be interpreted in a manner that
penalizes the children of physically separated parents who agreed to and
abided by a substantially equal physical custody arrangement, as the
Legislature has encouraged.
      Here, the record establishes that Roger and Melanie made extreme
efforts to share joint custody of Morgan from the time of his birth to
January 1, 1996 and beyond, and that Morgan split his time growing up in
each parent’s household. Although Morgan lived with Melanie at her varied
places of residence when school was in session, he regularly lived in Roger’s
unit in his own bedroom during summers, weekends, vacations, holidays, and
some weekdays (save for an 18-month period when Melanie was working in
Belize). Indeed, out of all the abodes where Morgan lived as a child, Roger’s
unit was the one most constant in his childhood, the residence to which he
would always return pursuant to a regular fixed schedule. Thus, even
assuming the Costa-Hawkins Act is reasonably understood as requiring that
a sublessee must have resided “principally” and “continuously” in a unit prior
to January 1, 1996, that requirement has been met here. Based on the


                                       16
totality of the circumstances in the record, we deem it reasonable to conclude
that for the nine years starting from his date of birth, Morgan resided in the
unit prior to January 1, 1996 for purposes of section 1954.53(d)(2).
      Appellants’ authorities do not persuade us otherwise. In Bisno v. Santa
Monica Rent Control Bd. (2005) 130 Cal.App.4th 816, a tenant appealed from
a judgment that turned on the validity of a Santa Monica rent control
regulation that permits landlords to petition for a rent increase when a
tenant of a rental unit is not occupying it as a principal residence. (Bisno, at
p. 818.) Emphasizing that Santa Monica’s law essentially focuses on
residents (id. at pp. 822–823), Bisno determined the law and its regulations
are intended to benefit “those who reside principally in their rent-controlled
units or who have a genuine and reasonable justification for not doing so on a
temporary basis” (id. at p. 823, italics added). Bisno ultimately affirmed the
judgment. (Id. at p. 818.) We have no quarrel with the Bisno decision, but
note it involved the application of a local rent control regulation to an adult
lessee and did not address the Costa-Hawkins Act or any considerations
pertaining to a minor’s residence.
      Appellants also rely on San Francisco Apartment Assn. v. City and
County of San Francisco (2018) 20 Cal.App.5th 510, which addressed a facial
challenge to a San Francisco ordinance that precluded no-fault evictions
during the school year of households that include a student or an educator, as
defined in the ordinance. (Id. at p. 513.) The decision ruled the ordinance
was not preempted by state unlawful detainer statutes because it properly
regulated the substantive grounds for eviction and did not interfere with
state eviction procedures. (Id. at pp. 515–519.) Notably, the decision did not
examine the meaning of “reside” as used in that ordinance or in the Costa-
Hawkins Act.


                                       17
     In sum, appellants demonstrate no basis for overturning the Rent
Board’s decision denying a rent increase pursuant to the Costa-Hawkins Act.7
                                 DISPOSITION
     The judgment is affirmed.




7     In light of our conclusion that Morgan was a protected sublessee under
the Costa-Hawkins Act, appellants’ legal and factual contentions regarding
section 6.14 of the Rent Board Rules are moot.

                                     18
                                 _________________________
                                 Fujisaki, J.


WE CONCUR:


_________________________
Siggins, P.J.


_________________________
Petrou, J.




A156704




                            19